

 
 
 
Exhibit 10.22



NVIDIA Corporation
 
Restricted Stock Unit Grant Notice
 
2007 Equity Incentive Plan
 
NVIDIA Corporation (the “Company”), pursuant to its 2007 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock set forth below (the
“Award”).  The Award is subject to all of the terms and conditions as set forth
herein and in the Plan and the Restricted Stock Unit Agreement (the
“Agreement”), both of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Restricted Stock Unit Agreement.  In the
event of any conflict between the terms in the Award and the Plan, the terms of
the Plan shall control.
 
Participant:                                                                
Date of Grant:                                                                
Vesting Commencement
Date:                                                                
Number of Shares Subject to
Award:                                                                


Vesting Schedule:
[__________________________________________________________________]. However,
vesting will cease upon the Participant’s termination of Continuous Service
unless due to Participant’s death, in which case this Award will be fully vested
as of the date of death.



 
If the Participant’s full-time schedule is reduced to a part-time schedule, then
the Company reserves the right to unilaterally modify the rate at which this
Award will vest so that the rate of vesting is commensurate with the reduced
work schedule, in accordance with the Company’s then-applicable policy on
part-time employee vesting, with such modification made in the sole discretion
of the Company.

 
 

 
Finally, in the event of any personal leave of absence, and as a condition of
taking the leave of absence, vesting of the Award will be in accordance with the
leave of absence policy in effect at the time of the leave.



Issuance Schedule:
The shares will be issued in accordance with the issuance schedule set forth in
Section 6 of the Agreement.

 
Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Agreement and the Plan.  Participant further acknowledges that as of
the Date of Grant (specified above), this Restricted Stock Unit Grant Notice,
the Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of stock in the Company
and supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant by the
Company, and (ii) the following agreements only:
 
Other Agreements:                                                      




 
NVIDIA
Corporation                                                                           Participant:
 
By:                                                                
Signature                                                                                                   
Signature
 
Title:                                                                                            
Date:                                                                
 
Date:                                                                
 
1
Attachments:
Restricted Stock Unit Agreement, 2007 Equity Incentive Plan






 
 
 

--------------------------------------------------------------------------------

 

Attachment I


NVIDIA Corporation
2007 Equity Incentive Plan
 
Restricted Stock Unit Agreement
 
Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”), NVIDIA Corporation (the
“Company”) has awarded you a Restricted Stock Unit Award (the “Award”) under its
2007 Equity Incentive Plan (the “Plan”). Your Award is granted to you effective
as of the Date of Grant set forth in the Grant Notice for this Award.  This
Agreement shall be deemed to be agreed to by the Company and you upon the
signing by you of the Grant Notice to which it is attached.  Defined terms not
explicitly defined in this Agreement shall have the same meanings given to them
in the Plan.  In the event of any conflict between the terms in this Agreement
and the Plan, the terms of the Plan shall control.  The details of your Award,
in addition to those set forth in the Grant Notice and the Plan, are as follows.
 
1. Grant of the Award.  This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock as indicated in the
Grant Notice.  As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
shares of Common Stock subject to the Award.  Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company or an Affiliate) with respect to your
receipt of the Award, the vesting of the shares or the delivery of the
underlying Common Stock.
 
2. Vesting.  Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous Service
unless due to your death, in which case this Award will be fully vested.  Upon
such termination of your Continuous Service, the shares credited to the Account
that were not vested on the date of such termination will be forfeited at no
cost to the Company and you will have no further right, title or interest in or
to such underlying shares of Common Stock. Notwithstanding the foregoing, if
your Continuous Service terminates due to your death, this Award will be fully
vested as of the date of death and shares will be issued to your heirs or legal
representatives as soon as practicable following death.
 
3. Number of Shares.
 
(a)  The number of shares subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.
 
(b) Any shares, cash or other property that becomes subject to the Award
pursuant to this Section 3, if any, shall be subject, in a manner determined by
the Board, to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other shares covered by
your Award.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3.  The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 3.
 
4. Securities Law Compliance.  You may not be issued any shares under your Award
unless either (a) the shares are registered under the Securities Act; or (b) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.
 
5. Limitations on Transfer.  Your Award is not transferable, except by will or
by the laws of descent and distribution.  In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement.  After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities
laws.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Agreement.
 
6. Date of Issuance.
 
(a) Subject to Section 10, if applicable, the Company will deliver to you a
number of shares of the Company’s Common Stock equal to the number of vested
shares subject to your Award, including any additional shares received pursuant
to Section 3 above that relate to those vested shares on the applicable vesting
date(s).  However, if a scheduled delivery date falls on a date that is not a
business day, such delivery date shall instead fall on the next following
business day.
 
(b) Notwithstanding the foregoing, in the event that you are subject to the
Company’s policy permitting employees, contractors or consultants to sell shares
only during certain “window” periods, in effect from time to time or you are
otherwise prohibited from selling shares of the Company’s Common Stock in the
public market and any shares covered by your Award are scheduled to be delivered
on a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock on the open market, and the Company
elects (i) not to satisfy its tax withholding obligations by withholding shares
from your distribution, or (ii) not to permit you to enter into a “same day
sale” commitment with a broker-dealer pursuant to Section 10(a)(iii) of this
Agreement (including but not limited to a commitment under a previously
established Company-approved 10b5-1 plan), then such shares shall not be
delivered on such Original Distribution Date and shall instead be delivered on
the first business day of the next occurring open “window period” applicable to
you pursuant to such policy (regardless of whether you are still providing
Continuous Services at such time) or the next business day when you are not
prohibited from selling shares of the Company’s Common Stock in the open market,
but in no event later than the fifteenth (15th) day of the third calendar month
of the calendar year following the calendar year in which the Original
Distribution Date occurs.  The form of such delivery (e.g., a stock certificate
or electronic entry evidencing such shares) shall be determined by the
Company.  In all cases, the delivery of shares under this Award is intended to
comply with U.S. Treasury Regulation Section 1.409A-1(b)(4) and shall be
construed and administered in such a manner.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Dividends.  You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
 
8. Restrictive Legends.  The shares issued under your Award shall be endorsed
with appropriate legends if determined by the Company that legends are required
under applicable law or otherwise.
 
9. Award not a Service Contract.
 
(a) Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice. 
Nothing in this Agreement (including, but not limited to, the vesting of your
Award pursuant to the schedule set forth in Section 2 herein or the issuance of
the shares subject to your Award), the Plan or any covenant of good faith and
fair dealing that may be found implicit in this Agreement or the Plan shall: 
(i) confer upon you any right to continue in the employ of, or affiliation with,
the Company or an Affiliate; (ii) constitute any promise or commitment by the
Company or an Affiliate regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or an
Affiliate of the right to terminate you at will and without regard to any future
vesting opportunity that you may have.
 
(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an Employee, Director or Consultant at the will of
the Company or an Affiliate (not through the act of being hired, being granted
this Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award.  You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an Employee,
Director or Consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with your right or the Company’s or an
Affiliate’s right to terminate your Continuous Service at any time, with or
without cause and with or without notice.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Withholding Obligations.
 
(a) On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”).  Additionally, the Company or an Affiliate, or their
respective agents, may, in their sole discretion, satisfy all or any portion of
the Withholding Taxes obligation relating to your Award by any of the following
means or by a combination of such means: (i) withholding from any compensation
otherwise payable to you by the Company; (ii) causing you to tender a cash
payment; (iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered under the Award to satisfy the Withholding Taxes and whereby the
FINRA Dealer irrevocably commits to forward the proceeds necessary to satisfy
the Withholding Taxes directly to the Company and/or its Affiliates, including a
commitment pursuant to a previously established Company-approved 10b5-1 plan, or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued to pursuant to
Section 6) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
 
(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
 
(c) In the event the Company’s and/or an Affiliate’s obligation to withhold
arises prior to the delivery to you of Common Stock or it is determined after
the delivery of Common Stock to you that the amount of the Company’s and/or an
Affiliate’s withholding obligation was greater than the amount withheld by the
Company and/or an Affiliate, you agree to indemnify and hold the Company and/or
the Affiliate harmless from any failure by the Company and/or an Affiliate to
withhold the proper amount.
 
11. Unsecured Obligation.  Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this
Agreement.  You shall not have voting or any other rights as a stockholder of
the Company with respect to the shares to be issued pursuant to this Agreement
until such shares are issued to you pursuant to Section 6 of this
Agreement.  Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company.  Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.
 
 
 

--------------------------------------------------------------------------------

 
 
12. Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
 
13. Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
 
14. Miscellaneous.
 
(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
 
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
 
(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
15. Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as expressly provided herein, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.
 
16. Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
 
17. Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
 
18. Choice of Law.  The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.
 
19. Amendment.  This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.
 
20. Compliance with Section 409A of the Code.  This Award is intended to comply
with the “short-term deferral” rule set forth in U.S. Treasury Regulation
Section 1.409A-1(b)(4).  Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your separation from service (within the meaning
of U.S. Treasury Regulation Section 1.409A-1(h)), then the issuance of any
shares that would otherwise be made upon the date of the separation from service
or within the first six (6) months thereafter will not be made on the originally
scheduled date(s) and will instead be issued in a lump sum on the date that is
six (6) months and one day after the date of the separation from service, with
the balance of the shares issued thereafter in accordance with the original
vesting and issuance schedule set forth above, but if and only if such delay in
the issuance of the shares is necessary to avoid the imposition of taxation on
you in respect of the shares under Section 409A of the Code.  Each installment
of shares that vests is intended to constitute a “separate payment” for purposes
of U.S. Treasury Regulation Section 1.409A-2(b)(2).
 

.
 
 

--------------------------------------------------------------------------------

 

Attachment II


NVIDIA Corporation
 
2007 Equity Incentive Plan

 



.
 
 

--------------------------------------------------------------------------------

 
